LEMMON, J.,
would grant and remand to the district court to consider relator’s first post conviction application complaining of an excessive sentence. Relator should be afforded an opportunity to offer evidence of mitigating circumstances.
PER CURIAM.
The writ is denied. There is no showing of ineffective counsel. State v. Sepulvado was decided January 29, 1979, only three days before relator’s second appeal was argued in this case.
Here, while the district judge was in error in holding defendant’s counsel waived the right to sentence review, there is no showing before us that the sentence is excessive except for the length of the sentence and the age of relator.